 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT C. WILLIAMS,                               1:17-cv-00916-DAD-SAB
12                       Plaintiff,                     NEW CASE NUMBER:
13           v.                                         1:17-cv-00916-SAB
14    GERARDO ALCALA and STEPHEN                        ORDER REASSIGNING CASE
      GARZA,
15
                         Defendant.
16

17
            All parties in the above-captioned case have consented to magistrate judge jurisdiction
18
     over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.
19
     §636(c)(1). (Doc. Nos. 6, 86.) Accordingly, this court reassigns this action to the docket of United
20
     States Magistrate Judge Stanley A. Boone for all further proceedings, including trial and entry of
21
     judgment, pursuant to 28 U.S.C. § 636(c)(1).
22
            To prevent a delay in documents being received by the correct judicial officer, the new
23
     case number listed below should be used on all future documents filed in this action.
24
                                             1:17-cv-00916-SAB
25
     IT IS SO ORDERED.
26
27      Dated:     July 12, 2019
                                                        UNITED STATES DISTRICT JUDGE
28
                                                        1
